Citation Nr: 1106419	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-16 425	)	DATE
	)
	)



THE ISSUE

Whether a February 2, 2009 decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to an effective date 
earlier than August 16, 2000 for the grant of a 20 percent rating 
for right knee instability, should be revised on the basis of 
clear and unmistakable error (CUE).  





ATTORNEY FOR THE BOARD

Dan Brook Counsel







INTRODUCTION

The moving party is a Veteran who served on active duty from 
November 1963 to October 1965 and from April 1977 to June 1977.  
This matter comes before the Board from a March 2009 motion from 
the Veteran to revise a February 2, 2009 decision, in which the 
Board denied an effective date prior to August 16, 2000 for the 
grant of a 20 percent rating for right knee instability.  

The Board would note parenthetically at this point that we are 
not finding error in the prior Board decision.  It is also noted 
that even if a basis was found to back the 20 percent rating back 
to October 1999, as the Veteran seeks, it would not result in 
payment of one additional cent being paid to the Veteran.  
Ratings subsequent to the one at issue, herein, assign a 
temporary total rating based on individual unemployability was 
assigned from October 1999.  That was the date of the claim, and 
is at issue here.  Thus, as the claimant is already paid at the 
100 percent rate, a full grant herein would not result in 
additional payment.


FINDINGS OF FACT

1.  In the February 2, 2009 decision, the Board denied 
entitlement to an effective date prior to August 16, 2000 for the 
grant of a 20 percent rating for right knee instability. 

2.  Although the Veteran has correctly pointed out minor 
technical errors in the February 2, 2009 decision, including 
failure to note all of the Veteran's military service and failure 
to fully discuss some evidence of record from the year prior to 
August 16, 2000, which was suggestive of right knee instability, 
none of these errors were outcome determinative.  Disagreements 
over the weighing of the evidence are not unequivocal error.

3.  The February 2, 2009 decision was adequately supported by the 
evidence then of record and is not undebatably erroneous or 
fatally flawed.  

CONCLUSION OF LAW

The February 2, 2009, decision denying entitlement to an 
effective date prior to August 16, 2000, for the grant of a 20 
percent rating for right knee instability is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400-20.1411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010). 
 
The United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable to motions for revision 
of a Board decision on the grounds of CUE.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  In any event, review for CUE in a prior 
Board decision is based on the record that existed when that 
decision was made.  38 C.F.R. § 20.1403(b). 

II.  Factual Background

Service treatment records reflect complaints of right knee pain 
and a diagnosis of chondromalacia.

Post-service clinical notes dated in August 1977 showed a full 
active range of motion in the right knee, with excellent power.  
There was no effusion or ligamentus instability.  Mild 
crepitation was noted with patellar motion, but there was no 
patellar hypermobility or apprehension.

September 1977 VA treatment records show the Veteran underwent an 
arthroscopy, arthrotomy procedure on his right knee for 
complaints of chronic pain and recurrent locking of the knee.  
Physical examination revealed no effusion and positive patellar 
inhibition test, with pain and tenderness along the medial joint 
line.  The diagnostic impression was chondromalacia of the 
patella with possible internal derangement.  

A November 1985 VA examination report showed symptoms which 
included frequent popping of ligaments, crepitus and grinding 
sensations, and occasional swelling.  On physical examination, 
the medial collateral ligaments were firm. Drawer's sign was 
negative.  The patellofemoral test was positive.   The diagnosis 
was residuals of chondromalacia, right knee, symptomatic.

VA outpatient treatment records dated between May 1986 and June 
1993 show continued complaint of bilateral knee pain.  October 
1986 clinical notes show that upon physical examination, the 
right knee had no ligamental laxity, no effusion, and no 
crepitus.  May 1991 notes reflect the Veteran reported 
intermittent pain and instability.  June 1991 X-rays showed mild 
degenerative changes with spurs projecting posteriorly from the 
patellar.  The overall impression was minor degenerative changes, 
with no significant change from April 1985 X-rays.  A June 1993 
MRI was interpreted as showing no evidence of lateral 
subluxation.  The cruciate and collateral ligaments were intact.  
Increased signals within the posterior horn of the medial 
meniscus were consistent with degenerative origin as opposed to 
an intrinsic tear.

Private treatment records show the Veteran underwent an operative 
arthroscopy for internal derangement of the right knee in August 
1994.

At a July 1998 VA examination, the Veteran reported severe right 
knee pain.  He used a straight cane for ambulation, as well as a 
neoprene sleeve brace.  No clear cut medial or lateral 
instability was found.  Motor strength was 3 to 3-/5 bilaterally. 
X-rays revealed a possible small right suprapatellar joint 
effusion and mild degenerative osteoarthritis.

The Veteran underwent another VA examination in August 1999.  He 
could not walk more than 100 feet, due in part to continued knee 
right pain.  Pain was present with prolonged standing or walking, 
and cold/damp weather.  The physical examination was positive for 
tenderness on palpation.  There was a mild Drawer's sign on the 
right.  Varus and valgus stress tests could not be performed due 
to pain.  Motor examination showed 3/5 muscle strength.  Deep 
tendon reflexes were hypoactive.  The diagnosis was traumatic 
degenerative osteoarthritis, mild, status post two arthroscopic 
surgeries.  There was no reference to instability.

VA outpatient treatment records, dated from August 1999 to 
September 2000, show continued complaints of severe right knee 
pain with use of pain medications and a cane for ambulation.  
April 2000 clinic notes reflect that the Veteran complained his 
legs had been giving way and the pain level in his right knee was 
10/10.  The clinical assessment was osteomalacia and degenerative 
joint disease of the knees with giving out, rule out right hip 
involvement.   X-rays showed degenerative joint disease, both 
hips.

In a statement dated August 16, 2000, the Veteran claimed 
entitlement to an increased rating for his service-connected 
chondromalacia patella of the right knee, which at that time was 
rated as 20 percent disabling based on limitation of extension.    

The Veteran underwent a VA examination in November 2000.  He 
reported to the examination in a wheelchair.  His claims file was 
reviewed by the examiner.  The examiner noted that right knee 
pain had persisted despite physical therapy treatment with heat, 
electrical stimulation, and ultrasound.  Physical examination 
revealed no apparent swelling, effusion, or tenderness to 
palpation on the bilateral joint line or sensitivity of the 
lateral joint line.  There was no patellar tracking.  There was 
positive patellar sign.  There was apparent mediolateral 
instability.  There was questionable Drawer sign, with good 
muscle strength in the right quadricep.  The diagnosis was 
osteomalacia patella with degenerative spurring of the right knee 
with limitation of active range of motion.  

In a June 2001 rating decision, the RO continued a 20 percent 
disability rating for the right knee chondromalacia, and granted 
service connection for right knee instability, with an initial 20 
percent rating, effective August 16, 2000.  The decision noted 
that an effective date of August 16, 2000 was assigned for the 
separate rating, as this was the date that the Veteran had filed 
his claim for increase.   Further, it has been indicated that 
there was not clear evidence of instability prior to that 
examination.  The Veteran did not submit a timely notice of 
disagreement with the assigned effective date of August 16, 2000.  
Notice of disagreement was submitted as to the ratings assigned 
and the service connection issue denied, these matters were later 
resolved and resulted in the assignment of the 100 percent 
rating.

The Veteran filed a claim for an earlier effective date for his 
instability rating in February 2005.  Subsequently, in a February 
2005 rating decision, the RO found that the Veteran was not 
entitled to an effective date earlier than August 16, 2000 for 
the award of a separate 20 percent rating for right knee 
instability.  The RO noted that the effective date of an 
evaluation and award of compensation based on an original claim 
or a claim for increase is generally the date of the receipt of 
the claim or the date entitlement arose, whichever is the later.  
Consequently, as the Veteran's claim for increase was received on 
August 16, 2000, the RO found that an earlier effective date 
could not be awarded.  

In a February 2005 notice of disagreement, the Veteran argued 
that the effective date for the separate 20 percent rating for 
instability should be October 6, 1999.

During an August 2006 Decision Review Officer (DRO) hearing, the 
Veteran's representative contended that the effective date should 
be October 6, 1999 because instability of the right knee had been 
shown during a VA examination on that date and this finding 
concerning instability was essentially the same as an instability 
finding during a 2000 VA examination.  The DRO noted that the 
record did not contain any VA examination reports from October 6, 
1999.  Rather, there were examination reports from July 1998, 
August 1999 and November 2000.  

In the February 2, 2009 decision, the Board found that the 
Veteran did not submit a timely notice of disagreement with the 
RO's June 2001 decision establishing August 16, 2000 as the 
effective date for the grant of a 20 percent rating for right 
knee instability.  Consequently, the Board essentially reasoned 
that the only basis for an award of an effective prior to August 
16, 2000 would be a finding of clear and unmistakable error in 
the June 2001 decision.  Regarding the Veteran's allegation of 
such clear and unmistakable error, the Board found that because 
there were only some subjective indications of instability prior 
to the November 2000 VA examination but no clinical findings of 
instability prior to it, the RO's conclusion that there was no 
basis for assignment of an effective date prior to August 16, 
2000 for the 20 percent rating for instability was not clearly 
and unmistakably erroneous.    

In his March 2009 motion for revision of the February 2, 2009 
Board decision, the Veteran appeared to give many reasons for 
contending that the June 2001 decision was clearly and 
unmistakably erroneous.  He noted that one of the findings of 
fact from the decision indicated that at the time of the June 
2001 RO decision, there was no evidence of right knee 
instability.  The Veteran argued that there was in fact evidence 
of knee instability from 2000.  Also, the Veteran questioned the 
Board's finding that he had not filed a notice of disagreement 
with the June 2001 rating decision, indicating that it would not 
have made sense for him to send a letter of disagreement in 
response to "something he was already rated for."  
Additionally, the Veteran indicated that the Board decision 
wrongly indicated that he had attended a hearing on the claim for 
an earlier effective date when in fact he had not attended any 
hearing.  Further, the Veteran indicated that the Board did not 
note in the decision his first period of service, from November 
1963 to October1965.  The Veteran also appeared to argue that 
since he had been assigned earlier ratings for different 
manifestations of right knee disability for both pension and 
compensation purposes, some of which he appeared to think 
involved error either in the timing of the assignment or 
percentage assigned, that somehow, he should be entitled to an 
earlier effective date for his right knee instability rating.  

III.  Law and Regulations

The effective date for an increased rating will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred, provided a claim is received within 
one year from such date; otherwise, the effective date for an 
increased rating will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a)(b); 38 C.F.R. § 3.400(o).

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that once a rating decision which establishes an effective date 
becomes final, the only way that such a decision can be revised 
is if it contains CUE.  The Court noted that any other result 
would vitiate the rule of finality.  In other words, the Court 
has found that there are no freestanding claims for an earlier 
effective date.  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. 
§§ 20.1400(a), 20.1401(b). 
 
Motions for review of prior Board decisions on the grounds of CUE 
are adjudicated pursuant to the Rules of Practice of the Board, 
found at 38 C.F.R. Part 20.  Rule 1403, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, and 
provides that: Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or law, 
that when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at the 
time, were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a). 
 
A finding of CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b). 
 
To warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable.  38 C.F.R. § 20.1403.    

Rule 1403 offers the following examples of situations that are 
not clear and unmistakable error.  (1) Changed diagnosis.  A new 
medical diagnosis that 'corrects' an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist. The Secretary's failure 
to fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  38 
C.F.R. 
§ 20.1403(d). 

Moreover, CUE does not include the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e). 
 
A motion for revision of a Board decision based on CUE must be in 
writing, and must be signed by the moving party or that party's 
representative.  The motion must include the name of the Veteran; 
the name of the moving party if other than the Veteran; the 
applicable Department of Veterans Affairs file number; and the 
date of the Board decision to which the motion relates.  38 
C.F.R. § 20.1404(a).  The motion must set forth clearly and 
specifically the alleged clear and unmistakable error or errors 
in the Board decision.  38 C.F.R. § 20.1404(b). 
 
If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, and the decision constituting reversal or revision has 
the same effect as if the decision had been made on the date of 
the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.106.   

IV.  Analysis

Regarding the Veteran's contention that he had no reason for 
filing a notice of disagreement with the June 2001 rating 
decision, the Board notes that under the pertinent case-law, the 
only way for him to challenge the effective date of August 16, 
2000 assigned by the decision, other than filing a motion for 
clear and unmistakable error, would have been by filing a notice 
of disagreement challenging the effective date within one year of 
the June 2001 decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299-300 (2006).  The Veteran did not do this.  Instead, he later 
filed a "freestanding" claim for an earlier effective date.   
Consequently, in the February 2, 2009 decision, the Board found 
that under the pertinent case-law, the portion of this 
freestanding claim that was not alleging clear and unmistakable 
error was not permissible.  The Board now holds that this March 
2009 finding was an appropriate interpretation of the pertinent 
case law and thus, did not constitute clear and unmistakable 
error.  38 C.F.R. § 20.1403; Rudd, 20 Vet. App. 296, 299-300 
(2006).      

The Board notes that the Veteran has correctly contended that the 
Board erred in the February 2, 2009 decision in not listing the 
Veteran's full period of military service.  The decision 
indicated that the Veteran only served from April 1977 to June 
1977, when he also had an earlier period of service from November 
1963 to October 1965.  The Board apologizes for this error as it 
is important that the Veteran's full period of service be clearly 
recognized.  However, because the error did not have any effect 
on the underlying determination of the appropriate effective date 
for the assignment of the 20 percent rating for right knee 
instability, it was not outcome determinative.  Accordingly, it 
may not be considered as a clear and unmistakable error.  38 
C.F.R. § 20.1403.  

The Veteran has also contended that the Board erred by indicating 
in the February 2009 decision (i.e. on the title page) that he 
attended a hearing on his claim for an earlier effective date 
when in fact, he never attended a hearing.  This contention 
appears to be based on a misunderstanding.  The record shows that 
although the Veteran never attended a "Board hearing" 
pertaining to the claim, he did participate in the June 2004 DRO 
hearing at the RO via teleconference.  Although not spelled out 
in the February 2009 Board decision, the hearing referred to by 
the Board on the title page of the decision is the June 2004 DRO 
hearing.  Consequently, it appears that the Board's notation 
concerning the Veteran's hearing participation was not actually 
mistaken, and it certainly did not have any effect on the outcome 
of the determination concerning entitlement to an earlier 
effective date.  Accordingly, the hearing notation also may not 
be considered as a clear and unmistakable error.  Id.  

Additionally, the Veteran has contended that the Board erred by 
making a finding of fact that there was "no evidence" of right 
knee instability at the time of the June 2001 rating decision.  
The Board agrees.  Notably, the August 1999 VA examination did 
include a finding of a mildly positive Drawer sign on the right 
and the April 2000 clinic notes reflect that the Veteran 
complained that his legs had been giving way.  Both of these 
pieces of evidence are suggestive of right knee instability 
within a year of the Veteran's claim for increase in August 2000.  
(See 38 C.F.R. § 3.400(o)(2), indicating that the effective date 
for an increased rating will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim is received within one year from such 
date). Consequently, as there was evidence suggesting that right 
knee instability might be present at the time of the June 2001 
rating decision, the Board's February 2009 finding that no such 
evidence was present, was in error.  

However, once again, the Board finds that this error was not 
outcome determinative.  Notably, the Board did note this evidence 
in the factual background of the decision and briefly referred to 
it in general terms in the analysis.  However, even if a 
comprehensive analysis of the evidence is undertaken, it does not 
compel the conclusion that an effective date earlier than August 
16, 2000 should have been assigned for the separate 20 percent 
rating for instability of the right knee.  In this regard, the 
August 1999 VA examiner's finding and the April 2000 report by 
the Veteran simply suggest that instability may have been present 
in the right knee.  Neither the examiner nor the April 2000 VA 
treating medical personnel affirmatively found that instability 
was actually present in the knee.  Accordingly, reasonable minds 
could definitely differ as to whether or not  right knee 
instability was objectively established in August 1999, April 
2000 or at any time within a year of the Veteran's August 16, 
2000 claim for increase.  Thus, the error in not appropriately 
recognizing the earlier evidence of instability was not outcome 
determinative and thus, may not be considered clear and 
unmistakable.  38 C.F.R. § 20.1403.  

Finally, the Board does not discern a basis for finding clear and 
unmistakable error pursuant to the Veteran's apparent contention 
that since he had been assigned earlier ratings for right knee 
disability for both pension and compensation purposes, some of 
which appeared to be erroneous, that somehow, he should be 
entitled to an earlier effective date for the right knee 
instability rating.  Notably, the 20% rating for moderate 
instability was specifically assigned because the Veteran had 
filed a general claim for increase for already service-connected 
right knee chondromalacia on August 16, 2000 and because VA 
determined that there was sufficient evidence to establish the 
presence of separate, moderate right knee instability as of that 
date.  Earlier ratings for other manifestations of right knee 
disability, whether or not they were accurately assigned, did not 
factor in to the assignment of the 20 percent rating for 
instability.  Consequently, VA did not err by not considering 
them when assigning a rating and effective date for right knee 
instability.  Further, even if VA made earlier errors in 
assigning ratings for other manifestations of right knee 
disability, such errors had no bearing on the rating and 
effective date assigned for the right knee instability.  
Accordingly, any such error was not outcome determinative and 
could not be considered clear and unmistakable.  Id.     

In summary, although the Board did make some technical errors in 
the February 2, 2009 decision, none of them, when considered 
individually or in combination, was outcome determinative.  In 
the absence of all of the above errors, the evidence of record is 
open to reasonable question as to whether the Veteran actually 
had any right knee instability at any point prior to the August 
16, 2000 filing of his claim for increase.  Consequently, based 
on the evidence of record at the time of the February 2, 2009 
decision, the Board's combination of errors, does not compel the 
conclusion to which reasonable minds could not differ, that an 
effective date earlier that August 16, 2000 would have been 
assigned but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).  Accordingly, in light of the above discussion, the 
moving party has not demonstrated grounds for revision or 
reversal of the Board decision on the basis of clear and 
unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-
1411.

Finally, as noted at the outset, there is essentially no case or 
controversy in this appeal.  Even if granted, as the Veteran is 
already paid at the 100 percent rate, a complete grant of this 
claim would result in no additional funds to the claimant.


(CONTINUED ON NEXT PAGE)



ORDER

The motion to reverse and revise the February 2, 2009 Board 
decision, which denied entitlement to an effective date earlier 
than August 16, 2000 for the grant of a 20 percent rating for 
right knee instability, on the basis of clear and unmistakable 
error, is denied. 


                       
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



